         Case 5:18-cv-00555-XR Document 125-3 Filed 08/29/19 Page 1 of 5




                   I N T H E UN IT E D S T A T E S D I S T R I C T C O U R T
                      F O R T H E W E S T E R N D I S T RI C T O F T E X A S
                                SAN ANTON IO D IV IS ION

 J OE HO LC OM BE, et. al,                   §         NO. 5: 18 -C V-00555 -XR
                                             §
 Plaintiffs                                  §   Consolidated with:
                                             §   5:18-cv-00712-XR (Vidal)
                                             §   5:18-cv-00881-XR (Uhl)
 vs.                                         §   5:18-cv-00944-XR (Ramsey)
                                             §   5:18-cv-00949-XR (McNulty)
 UN ITED S TATES O F                         §   5:18-cv-00951-XR (Wall)
 AM ER IC A,                                 §   5:18-cv-01151-XR (Amador)
                                             §   5:19-cv-00184-XR (Brown)
 Defendant                                   §   5:19-cv-00289-XR (Ward)
                                             §   5:19-cv-00506-XR (Workman)
                                             §   5:19-cv-00678-XR (Colbath)
                                             §   5:19-cv-00691-XR (Braden)
                                             §   5:19-cv-00706-XR (Lookingbill)
                                             §   5:19-cv-00714-XR (Solis)
                                             §   5:19-cv-00715-XR (McKenzie)
                                             §   5:19-cv-00805-XR (Curnow)
                                             §   5:19-cv-00705-XR (Workman)
                                             §   5:19-cv-00806-XR (Macias)



                ORDER PURSUANT TO FEDERAL RULE OF EVIDENCE 502(d)

       The Court hereby orders pursuant to Rule 502(d) of the Federal Rules of Evidence that

the production of a document, or part of a document, shall not constitute a waiver of any

privilege or protection as to any portion of that document, or as to any undisclosed privileged or

protected communication or information concerning the same subject matter, in this or in any

other proceeding. This Order applies to attorney-client privilege, work-product protection, as

well as all other protections afforded by Federal Rule of Civil Procedure 26(b), governmental

privileges to include the law enforcement privilege, the investigatory file privilege, the
         Case 5:18-cv-00555-XR Document 125-3 Filed 08/29/19 Page 2 of 5




deliberative process privilege, and all privileges that may be lawfully asserted without limitation.

Nothing in this Order shall constitute an admission that any document disclosed in this

consolidated litigation is subject to any of the foregoing privileges or protections, or that any

Party is entitled to raise or assert such privileges. Additionally, nothing in this Order shall

prohibit Parties from withholding from production any document covered by any applicable

privilege or other protection.

       The Parties intend that this stipulated Order shall displace the provisions of Fed. R. Evid.

502(b)(1) and (2). That is, the disclosure of privileged or protected information, as described

above, in this consolidated litigation shall not constitute a subject matter waiver of the privilege

or protection in this or any other federal or state proceeding, regardless of the standard of care or

specific steps taken to prevent disclosure. However, nothing in this Order shall limit a Party’s

right to conduct a pre-production review of documents as it deems appropriate.

       I.      DEFINITIONS

       1.      “Document,” as used herein, includes all items listed in Fed. R. Civ. P.

34(a)(1)(A) and (B).

       2.      “Documents Produced,” as used herein, includes all documents made available for

review or produced in any manner during this consolidated litigation.

       3.      “Party” or “Parties,” as used herein, means the Parties to the above-captioned

actions, including their employees and agents.

       4.      “Producing Party,” as used herein, means the Party producing documents or ESI.

       5.      “Receiving Party,” as used herein, means the Party receiving documents or ESI.

       II.     PROCEDURES




                                                  2
         Case 5:18-cv-00555-XR Document 125-3 Filed 08/29/19 Page 3 of 5




       The procedures applicable to a claim of privilege or protection on a produced document

and the resolution thereof shall be as follows:

       1.      If a Party discovers a document, or part thereof, produced by another Party that is

privileged or otherwise protected, the Receiving Party shall promptly notify the Producing Party

and must then return the document or destroy it and certify that it has been destroyed to the

Producing Party. Nothing in this Order is intended to shift the burden to identify privileged and

protected documents from the Producing Party to the Receiving Party.

       2.      If the Producing Party determines that a document produced, or part thereof, is

subject to a privilege or protection, the Producing Party shall promptly give the Receiving Party

notice of the claim of privilege (“privilege notice”).

       3.      The privilege notice must be in writing, shall be served upon all counsel of record

for all Parties, and shall contain information sufficient to: 1) identify the document (by Bates

number, if applicable, or by identifying information as necessary to locate the document within

the materials produced), interrogatory, or deposition at issue; 2) identify the privilege or

protection asserted (the “privilege claim”); 3) provide the basis for the invocation of the privilege

or protection; and 4) the date the document was produced. To be effective, the notice shall be

provided within a reasonable time, but no later than sixty (60) days after a Party discovers the

production of the privileged or otherwise protected document.

       4.      The privilege notice may be made orally on the record at a deposition or hearing,

provided that it is subsequently confirmed in writing within sixty (60) days from the date of the

hearing or receipt of the deposition transcript by the Party asserting the privilege or other

protection.




                                                  3
           Case 5:18-cv-00555-XR Document 125-3 Filed 08/29/19 Page 4 of 5




          5.   If the Producing Party claims that only a portion of a document is privileged, the

Producing Party shall provide, along with the notice of the claim of privilege or protection, a new

copy of the document with the allegedly privileged or protected portions redacted. Any Party

that complies with this paragraph will be deemed to have taken reasonable steps to rectify

disclosures of privileged or protected information or materials.

          6.   Upon receiving the privilege notice, if the Receiving Party agrees with the

privilege assertion made, the Receiving Party must promptly return the specified document(s)

and any copies or destroy the document(s) and copies and certify to the Producing Party that the

document(s) and copies have been destroyed. The Receiving Party must sequester and destroy

any notes taken about the document. If a Receiving Party disclosed the document or information

specified in the notice before receiving the notice, it must take reasonable steps to retrieve it, and

so notify the Producing Party of the disclosure and its efforts to retrieve the document or

information.

          7.   Upon receiving the privilege notice, if the Receiving Party wishes to dispute a

Producing Party’s privilege notice, the Receiving Party shall promptly meet and confer with the

Producing Party. The document(s) shall be sequestered and not be used by the Receiving Party

in the consolidated litigation (e.g., filed as an exhibit to a pleading; used in deposition) while the

dispute is pending. If the Parties are unable to come to an agreement about the privilege

assertions made in the privilege notice, the Receiving Party may make a sealed motion for a

judicial determination of the privilege claim. The Receiving Party shall file its motion for a

judicial determination of the privilege claim within thirty (30) days after the Parties reach an

impasse on their attempt to come to an agreement about the privilege assertions in the privilege

notice.


                                                  4
          Case 5:18-cv-00555-XR Document 125-3 Filed 08/29/19 Page 5 of 5




         8.    Pending resolution of the judicial determination, the Parties shall both preserve

and refrain from using the challenged information for any purpose and shall not disclose it to any

person other than those required by law to be served with a copy of the sealed motion. The

Receiving Party’s motion challenging the assertion must not publicly disclose the information

claimed to be privileged. Any further briefing by any Party shall also not publicly disclose the

information claimed to be privileged if the privilege claim remains unresolved or is resolved in

the Producing Party’s favor.

         9.    If a document must be returned or destroyed as determined by the process above,

that document, along with copies and notes about the document, that exist on back-up tapes,

systems, or similar storage need not be immediately deleted or destroyed, and, instead, such

materials shall be overwritten and destroyed in the normal course of business. Until they are

overwritten in the normal course of business, the Receiving Party will take reasonable steps to

limit access, if any, to the persons necessary to conduct routine IT and cybersecurity functions.


IT IS SO ORDERED.

Dated:

                                             ______________________________
                                             JUDGE XAVIER RODRIGUEZ
                                             UNITED STATES DISTRICT JUDGE




                                                 5
